                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

Valancourt Books, LLC,

          Plaintiff,

                         v.
                                                              Civil Case No. 1:18-cv-01922
Karyn A. Temple et al.,

          Defendants.


                 _______________________________________________________

                                 JOINT STATUS REPORT
                 _______________________________________________________

Pursuant to Local Rule 16.3(d), the parties to the above-captioned action submit the following

report:

          1. Nature of the Case

          Plaintiff: This case is a challenge to 17 U.S.C. § 407, which requires the publisher of any

copyrightable book within the United States to deposit two copies of each book with the United

States Copyright Office free of charge (the “mandatory-deposit requirement”) and which

provides for civil fines to be assessed against noncompliant publishers. Plaintiff contends that the

mandatory-deposit requirement works an unconstitutional taking under the Fifth Amendment to

the Constitution of the United States and is an unconstitutional burden on its protected speech

under the First Amendment to the Constitution of the United States.

          Defendants: This case is a challenge to 17 U.S.C. § 407, which requires the owner of a

copyright or the exclusive right of publication in a work published in the United States to deposit

two copies of each work with the United States Copyright Office subject to exceptions and

regulations, and which provides for civil fines to be assessed if a formal demand is made by the

                                                   1
Copyright Office and the copyright owner does not comply with the demand. The parties

disagree as to whether this statute is consistent with the Takings Clause of the Fifth Amendment

and the Free Speech Clause of the First Amendment.

       2. LCvR 16.3 & FRCP 26(f) Conference

       A conference of the parties was held by telephone on December 11, 2018, to discuss the

matters required under Local Civil Rule 16.3 and Federal Rule of Civil Procedure 26(f).

Attending that conference were Robert McNamara and Jeffrey Redfern for the Plaintiff and

Daniel Riess for the Defendants. A further telephone conference was held on December 13, at

which Mr. McNamara and Mr. Riess attended. The parties conducted further negotiations via

email to update this report in light of the temporary stay entered in this case on January 7, 2019,

as a result of the lapse in congressional appropriations for the Department of Justice.

       3. Dispositive Motions

       While no dispositive motion has been filed with the Court, the parties agree that this case

should be resolved by motions for summary judgment.

       4. Joinder of Parties

       The parties agree that additional parties should be joined and pleadings amended on or

before February 28, 2019.

       5. Narrowing of Issues

       The parties agree that there should be little dispute over material facts in this case. To that

end, they propose that the Court delay the beginning of discovery in this matter until March 14,

2019, so that the parties may informally confer about the possibility of stipulating to a set of facts

to govern this case. To the extent those efforts are incompletely successful, the parties could then

conduct discovery limited to issues related to any material facts not yet stipulated.



                                                  2
       6. Whether the Case Should Be Assigned to a Magistrate Judge

       The parties agree that this case should not be assigned to a magistrate judge

       7. Possibility of Settlement and Propriety of Alternative Dispute Resolution (ADR)

       Because this case turns entirely on the constitutionality of a statute, Plaintiff does not see

any realistic possibility of settlement. For the same reason, Plaintiff does not believe the case

would benefit from the Court’s ADR processes.

       Defendants are amenable to the prospect of settling this case, and are willing to engage in

settlement negotiations. Defendants are willing to consider ADR procedures if the Court deems

them appropriate.

       8. Timing of Summary Judgment

       The parties agree that this case should be resolved by summary judgment and propose the

following briefing schedule: Defendants will file their motion for summary judgment and

opening brief on August 16, 2019. Plaintiff will file its opposition to Defendants’ motion and its

cross-motion for summary judgment in a combined brief on September 13, 2019. Defendants

will file their reply in support of their motion on September 27, 2019. Plaintiff will file its reply

in support of its motion on October 11, 2019. In the event that the parties are able to stipulate to

a set of facts to govern this case and decide to forgo discovery, the parties will propose a

different summary judgment briefing schedule.

       9. Initial Disclosures Under Rule 26(a)(1)

       The parties have agreed to extend the time for serving initial disclosures under Rule

26(a)(1) to February 28, 2019.




                                                  3
        10. Timing and Extent of Discovery

        The parties plan to attempt to reach stipulations regarding some or all of the material

facts and contentions in this case. If they are unsuccessful in stipulating to some material facts by

March 14, 2019, they propose a limited period of discovery to be completed by July 12, 2019.

        11. Electronically Stored Information; Claims of Privilege; Expert Witnesses

        The parties agree that this case should not require expert testimony and do not anticipate

any disputes over privilege or electronically stored information.

        12. Date for Pretrial Conference and Trial

        Because the parties expect this matter to be resolved at summary judgment, they propose

that the Court schedule a pretrial conference for December 10, 2019, and that the Court should

set a trial date at that conference if necessary rather than setting a firm trial date in the initial

Scheduling Order.




                                                    4
Dated: February 8, 2019
                          Respectfully submitted,

                          /s/ Robert J. McNamara
                          Robert J. McNamara
                          INSTITUTE FOR JUSTICE
                          901 North Glebe Road, Suite 900
                          Arlington, Virginia 22203
                          Tel: (703) 682-9320
                          Fax: (703) 682-9321
                          Email: rmcnamara@ij.org

                          Attorney of Record for Valancourt Books, LLC


                          JOSEPH H. HUNT
                          Assistant Attorney General

                          ERIC WOMACK
                          Assistant Branch Director

                          JESSIE K. LIU
                          United States Attorney

                            /s/ Daniel Riess
                          DANIEL RIESS (Texas Bar No. 24037359)
                          Trial Attorney
                          United States Department of Justice
                          Civil Division, Federal Programs Branch
                          1100 L. Street, N.W.
                          Washington, D.C. 20005
                          Tel: (202) 353-3098
                          Fax: (202) 616-8460
                          Daniel.Riess@usdoj.gov
                          Attorneys for Defendants




                             5
                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 8th day of February, 2019, I electronically filed the

attached JOINT STATUS REPORT via the Court’s CM/ECF system and that counsel for all

parties will be served by the CM/ECF system


                                           /s/ Robert J. McNamara
                                           Robert J. McNamara
                                           INSTITUTE FOR JUSTICE
                                           901 North Glebe Road, Suite 900
                                           Arlington, Virginia 22203
                                           Tel: (703) 682-9320
                                           Fax: (703) 682-9321
                                           Email: rmcnamara@ij.org


                                           Attorney for Plaintiff




                                              6
